DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, 14, 16-17, 19-23, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the software program" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12, 14, 16-17, 19, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) in view of Michelson et al. (PG Pub. 2002/0193844).
Regarding Claims 1 and 14, Sosa discloses a system comprising:
a stimulator (see headpiece 110) comprising a signal generator (see signal generator 1010; par. 119; the embodiment where the signal generator is contained within the head piece) that generates an electrical impulse (see par. 121), wherein the stimulator includes a contact surface (see material 930; Fig. 9B and 9D) that contacts an outer skin surface of a head of a patient (see par. 25), wherein the stimulator transmits the electrical impulse transcutaneously through the outer skin surface to a nerve at a target region of the head (see par. 23), wherein the electrical impulse is sufficient to modulate the nerve and modify the medical condition (see par. 122); and
a mobile device (see module 320) wirelessly coupled to the stimulator (see par. 129 and Claim 12), the mobile device being configured to instruct the signal generator to transmit the electrical impulse to the electrodes and to control a parameter of the electrical impulse (see par. 66 and 128). Sosa discloses an energy source in the mobile device and not in the stimulator. Michelson discloses a similar transcutaneous neurostimulation 
Regarding Claims 2 and 19, Sosa discloses the software program includes authorization to enable the stimulator to operate (see on/off button 1110; par. 127).
Regarding Claims 3 and 16, Sosa discloses wherein the medical condition is at least one of a primary headache, a trigeminal neuralgia, a trigeminal neuropathy, a facial pain, or a dental pain (see par. 23).
Regarding Claims 4 and 17, Sosa discloses wherein the nerve comprises a branch of at least one of the trigeminal nerve, a greater occipital nerve, a lesser occipital nerve, or a great auricular nerve of the patient (see par. 23).
Regarding Claims 8 and 22, Sosa discloses wherein the contact surface includes an electrode (see par. 115).
Regarding Claims 9 and 23, modified Sosa discloses wherein the signal generator and the energy source are situated within a housing (see housing 805; Fig. 8G).
Regarding Claims 12 and 26, Michelson discloses the electrical impulse includes bursts of pulses with each of the bursts having a frequency from about 1 burst per second to about 100 bursts per second and each of the pulses having a frequency .

Claims 5-7 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sosa et al. (PG Pub. 2014/0081369) in view of Michelson et al. (PG Pub. 2002/0193844) as applied to Claims 1-4 above, and further in view of Tyler (PG Pub. 2012/0289869).
Regarding Claim 5, Sosa and Michelson do not specify that the mobile device is a mobile phone. Tyler discloses a neural stimulator wherein the mobile device is a mobile phone wirelessly coupled to the stimulator (see par. 63). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a cell phone as the mobile device because Tyler teaches it is able to communicate with a remote command center and most patients already carry cell phones (see par. 63).
Regarding Claims 6 and 20, Tyler further discloses the mobile device is a mobile phone having a surface and the stimulator attaches to the surface (see par. 120; Fig. 20A). The examiner considers Tyler teaches that nerve stimulation can be provided through a number of devices including gloves, cell phones, pda, iPad or video game controller. It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the stimulator onto the cell phone just as Tyler attached the stimulator onto the glove in Fig. 20A so that nerves contacted by the cell phone can be stimulated (see par. 120).
Regarding Claims 7 and 21, Tyler further discloses wherein the mobile device is a mobile wireless network device capable of receiving and transmitting data over a network (see par. 104). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicate over a mobile wireless network because cell phones are already connected to such networks and would not require further infrastructure to be established (see par. 63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung et al. (PG Pub. 2014/0378555) discloses the location of the battery and generator can be moved around (see Fig. 1a and 1b) between the stimulator and the mobile device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/N.P/Examiner, Art Unit 3792          

/Amanda K Hulbert/Primary Examiner, Art Unit 3792